                        Case 17-26158    Doc 88     Filed 07/17/19     Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Greenbelt Division


In re:
         Leslie M Hagans                               Chapter 13
                                                       Case No. 17-26158-WIL
     Debtor
_______________________________________


          RESPONSE TO TRUSTEE’S MOTION FOR DISALLOWANCE OF CLAIM


Home Point Financial Corporation (“Creditor”) by its undersigned attorneys, Orlans PC, hereby

responds to the Chapter 13 Trustee’s Motion for Disallowance of Claim, and as grounds therefore

states as follows:

1.        On or about March 31, 2017, Leslie M Hagans, Leon Hagans and Barbara W. Hagans

          (collectively the “Obligors”) executed and delivered to Home Point Financial Corporation

          a promissory note (the “Note”) in the amount of THREE HUNDRED NINETEEN

          THOUSAND ONE HUNDRED THIRTEEN DOLLARS AND NO CENTS

          ($319,113.00), plus interest at the fixed rate of 4.125% per annum, to be paid over thirty

          (30) years.

2.        Leslie M Hagans, Leon Hagans and Barbara W. Hagans executed a Deed of Trust to

          Home Point Financial Corporation dated March 31, 2017. The Deed of Trust is a first

          mortgage on real property owned by the Debtor known and numbered as 4521 Henderson

          Road, Temple Hills, MD 20748.

3.        The mortgage is materially in default.

4.        The Debtor’s Amended Chapter 13 Plan was confirmed on March 7, 2019, and proposes

          to pay post-petition monthly mortgage payments directly to Creditor and cure a pre-
                  Case 17-26158       Doc 88      Filed 07/17/19    Page 2 of 3



       petition arrearage through the Plan.

5.     The mortgage is non-modifiable pursuant to 11 U.S.C. §1322(b)(2).

6.     On February 9, 2018, Creditor filed a Proof of Claim (Claim No. 19), showing a pre-

       petition arrearage of $2,010.64.

7.     The Trustee moves for disallowance of Creditor’s Proof of Claim for the reason that

       payments disbursed by the Trustee have been returned.

8.     Creditor wishes to resolve the payment issue with the Trustee and ensure its claim is

       allowed.

       WHEREFORE, Home Point Financial Corporation, by and through its attorneys prays that

the Trustee’s Motion for Disallowance of Creditor’s Claim be denied.


Date: July 17, 2019

                                              Respectfully submitted,

                                              /s/ Elizabeth M. Abood-Carroll
                                              Hugh Green, Bar #19260
                                              John E. Tarburton, Bar #26398
                                              Kathryn Smits, Bar #13912
                                              Elizabeth M. Abood-Carroll, Bar #20631
                                              Orlans PC
                                              PO Box 2548
                                              Leesburg, VA 20177
                                              (703) 777-7101
                                              Attorneys for Home Point Financial Corporation
                                              hgreen@orlans.com
                                              jtarburton@orlans.com
                                              ksmits@orlans.com
                                              eabood-carroll@orlans.com
                   Case 17-26158       Doc 88     Filed 07/17/19        Page 3 of 3



                                 CERTIFICATE OF SERVICE

       The undersigned states that on July 17, 2019, copies of the foregoing Response to
Trustee’s Motion for Disallowance of Claim were filed with the Clerk of the Court using the ECF
system, which will send notification of such filing to the following:

Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401
grigsbyecf@ch13md.com
Bankruptcy Trustee

Louis J. Fiechtner
8401 Corporate Drive 445
Landover, MD 20785
louis.fiechtner@gmail.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Response to Trustee’s Motion for Disallowance of Claim to the following non-ECF
participants:

Leslie M Hagans
4521 Henderson Road
Temple Hills, MD 20748
Debtor

                                              /s/ Elizabeth M. Abood-Carroll
                                              Hugh Green, Esquire
                                              John E. Tarburton, Esquire
                                              Kathryn Smits, Esquire
                                              Elizabeth M. Abood-Carroll, Esquire
